Title: Thomas Barclay to John Adams, 15 Apr. 1786
From: Barclay, Thomas
To: Adams, John


          
            
              Sir
            
            

              Madrid

               15th. April 1786,
            
          

          Having finish’d my Business here very much to my satisfaction I
            intend to leave Madrid tomorrow. of this Date I have valued on you at Usance to the
            order of Mess. Etienne Druihlet & Co. for Two
            Hundred and Fifty Pounds sterling which please to honor and place to account of the
            United states.
          I am with great respect. / Sir / Your most obed / Humble
            Servant.
          
            
              Thos Barclay
            
          
        